Citation Nr: 1101148	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether creation of debt in the amount of $13,267.61 due to 
overpayment of disability compensation benefits was valid.

2.  Entitlement to waiver of recovery of overpayment of 
disability compensation, in the amount of $13,267.61.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from February 1971 to 
June 1999.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA).  Jurisdiction over the claims file, and this appeal, is 
retained by the VA Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran received SMC due to the need for aid and 
attendance while hospitalized at government expense from March 
20, 2002 to October 15, 2002.  

2.  Recovery of the indebtedness would not be against equity and 
good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits in the 
amount of $13,267.61 was properly created.  38 U.S.C.A. § 501 
(West 2002); 38 C.F.R. § 3.552 (2010).

2.  The requirements for waiver of recovery of the indebtedness 
are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
noting that the statute at issue in such cases is found in 
Chapter 53, Title 38, United States Code, and that the provisions 
of the VCAA are relevant to a different Chapter (i.e. Chapter 
51).  Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.

II.  Analysis

The Veteran is in receipt of a total disability rating and 
Special Monthly Compensation (SMC) due to the need for regular 
aid and attendance, each in effect since April 1, 2002.  The 
Veteran was hospitalized at government expense from March 20, 
2002 to October 15, 2002.  During a portion of this period, from 
April 1, 2002 to October 15, 2002, he also received SMC for 
regular aid and attendance.  

The Veteran was notified by VA in January 2006 of the proposal to 
withhold a portion of his payments until the debt was recovered.  
Upon notification of the overpayment, the Veteran submitted a 
check in the amount of $10,922.00, leaving a balance of 
$2,345.61, which has since been recovered from his monthly 
compensation payments.  However, he seeks a waiver of the entire 
amount.  

Turning first to the validity of the debt, while this issue was 
included in the statement of the case, it does not appear that 
the Veteran actually contests this, as he has repeatedly 
acknowledged that he understands why the debt was created and 
immediately tendered payment for a portion of it.  It appears to 
be his essential contention that recovery of the debt would 
result in undue hardship.  

In pertinent part, the law provides that, when a veteran who is 
already entitled to the aid and attendance allowance is 
hospitalized, the additional compensation or increased pension, 
for aid and attendance shall be discontinued when the Veteran is 
hospitalized at the expense of the United States Government.  The 
reduction shall be discontinued effective the last day of the 
month following the month in which the Veteran is admitted for 
hospitalization.  38 C.F.R. § 3.552(a)(1), (b)(2).

In this case, the Veteran was receiving SMC based on the need for 
aid and attendance during a portion of the period when he was 
hospitalized at government expense.  The applicable law clearly 
states that this is inappropriate.  

Having determined that the debt is valid, the Board will turn to 
the question of whether waiver of recovery of the overpayment is 
warranted.  In cases where there is no fraud, misrepresentation, 
or bad faith on the Veteran's part with respect to the creation 
of the overpayment at issue, waiver of recovery of the assessed 
overpayment is not precluded pursuant to 38 U.S.C.A. § 5302(a) 
(West 2002 & Supp. 2010).  In order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 
1.963(a), 1.965(a).  The regulations in this case provide that 
the standard of 'equity and good conscience' will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: (1) 
fault of debtor, where actions of the debtor contribute to 
creation of the debt; (2) balancing of faults, weighing fault of 
debtor against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) defeat 
the purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.  This list of 
element is not intended to be all-inclusive.  38 C.F.R. § 
1.965(a).

Here, the Committee determined that there was no evidence of 
fraud, misrepresentation, or bad faith on the part of the Veteran 
in the creation of the indebtedness.  The Board agrees.  It is 
the Veteran's essential contention that VA did not promptly 
reduce his award when it learned of his hospitalization, and that 
this delay resulted in the overpayment.  

Based on a review of the claims file and having considered the 
contentions of the Veteran, it is clear that the both VA and the 
Veteran share the fault in the creation of the debt.  VA was 
admittedly slow to adjust the Veteran's award payment which 
created the debt.  However, as noted above, the Veteran clearly 
understood, or should have known, that he was not entitled to 
receive aid and attendance benefits after admission to the 
hospital and he accepted the full payment for the period of time 
in question.  Everyone dealing with the Government is charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations.  See Morris v. Derwinski, 1 Vet. App. 261 
(1991) citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 
(1947).  While VA did not act on the reduction until January 
2006, it cannot be said that this delay exacerbated the 
overpayment, as the overpayment ended upon his release from the 
hospital in October 2002.  The remaining delay was simply a delay 
in recovery of the overpayment, but did not increase the size of 
the overpayment.  Thus, while there was clearly error on the part 
of VA, this did not materially increase the amount of the 
overpayment.  The Board therefore concludes that there is equal 
fault.  

The Board must next consider whether reliance on the benefits 
recovered resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The Veteran has not contended, 
nor does the evidence show, that he has relinquished a valuable 
right or incurred a legal obligation in reliance on the benefits 
recovered.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits are 
intended.  In this case the Veteran was not entitled to 
additional aid and attendance compensation during the period of 
his hospitalization, as aid and attendance were provided by the 
hospital.  Therefore, recovery of the debt would not defeat the 
intended purpose of the benefit.

The Board also finds that failure to make restitution would 
result in unfair gain to the Veteran because, again, he received 
monetary benefits to which he was not entitled.  VA made 
erroneous payments of disability benefits which the Veteran 
accepted, and therefore he has benefitted from receiving that 
portion of compensation.

In addition, the Board must also consider whether recovery of the 
debt would result in financial hardship to the Veteran.  In 
August 2006, the Veteran submitted a financial status report 
indicating that he and his spouse had total monthly income of 
$10,712.50.  He reported monthly expenses of $6,170.69, leaving a 
net monthly income of $4,541.71.  He reported assets of $344 in 
cash in the bank, and $110 in personal cash, as well as two 
automobiles with a combined resale value of $29,000.00.  Taking 
into consideration the $1,220.00 per month payment toward debt, 
there is a net monthly surplus of income of $3,321.71.

Regarding the expenses due to payment to private creditors, the 
Board notes that debt to the government is of equal importance, 
and there is no reason that the Veteran should not accord the 
government the same consideration that he accords his private 
creditors.  

Also, with respect to undue hardship, it is not shown that 
payment of the debt would be expected to deprive him of basic 
necessities of life.  The financial status report indicated that 
his income exceeds his expenses, and the Veteran has failed to 
show that he was unable to provide for the basic necessities.  It 
is to be emphasized that this does not mean that some sacrifice 
on the part of the Veteran was not required; however, absent a 
finding that the ability to provide for life's basic necessities 
was or would be endangered, it may not be held that financial 
hardship would or did result.  Therefore, undue hardship is not 
shown.

In sum, the elements of the equity and good conscience standard 
clearly favor recovery of the overpayment by VA.  There was fault 
on the part of the VA in the creation of the debt, but there was 
also some fault on the part of the Veteran in the creation of the 
debt because he accepted the payments with the imputed knowledge 
that he was not entitled to the full amount received.  There is 
no evidence of undue hardship and no change in position to the 
Veteran's detriment.  Further, there would be unjust enrichment 
if the debt were not recovered.  It is recognized that the 
elements as discussed are not all inclusive; however, the Veteran 
has not advanced any other facts which would be of any 
significance in applying the equity and good conscience standard.  
Having considered all of the equities in this case, the Board 
concludes that waiver of recovery of the overpayment of aid and 
attendance disability benefits in the amount of $13,267.61 is not 
warranted.


ORDER

A finding of invalidity in the creation of the debt in the amount 
of $ 13,267.61, is denied.

Waiver of recovery of an overpayment of disability compensation 
benefits in the amount of $ 13,267.61, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


